DETAILED ACTION
Claim(s) 1-11 are presented for examination.
Claim(s) 1-5 and 10 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17th, 2021 has been entered.

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) EP17200280.0 submitted on November 7th, 2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Arguments
Applicant’s arguments (see remarks pages 5 of 10) filed April 22nd, 2021 with respect to rejection of claim(s) 1-11 under 35 U.S.C. § 112(b) have been fully considered and they are persuasive. The rejection is withdrawn.

Applicant’s arguments (see remarks pages 5-9 of 10) filed April 22nd, 2021 with respect to rejection of claim(s) 1-11 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below.

Regarding Claim 1, the applicant argued that, Irrespective of the teachings of Sahlin, not only does this publication fail to teach or suggest "a transmitter [that] belongs to the same transmission unit as the receiver", but Sahlin also fails to teach or suggest the additional salient aspects of applicants' claimed invention… 
	Bai fails to cure the deficiencies of Sahlin. Bai, for its part, teaches a signaling method for frequency offset estimation using reference signals for wireless communication. Bai fails to teach or suggest the above-described features, which are also not taught or suggest by Sahlin. 
	The combination of Sahlin and Bai fails to teach or suggest independent claim 1 …
	Notwithstanding the foregoing teachings of Bai, however this publication nevertheless fails to teach or suggest transmission units that include separate transmitters Tx1, Tx2 and receivers Rx1, Rx2 as disclosed in applicants' instant specification [Remarks, page 7-9 of 10].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bai fig(s). 6 & 9, pg. 9, ¶91 lines 1-10; pg. 12, ¶118 lines 1-13 discloses:

    PNG
    media_image1.png
    218
    451
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    449
    441
    media_image2.png
    Greyscale

“…Wireless device 605 may include receiver 610, frequency offset manager 615, and transmitter 620. Wireless device 605 may also include a processor. Each of these components may be in communication with one another (e.g., via one or more buses).”

“…Transceiver 935 may communicate bi-directionally, via one or more antennas, wired, or wireless links as described above. For example, the transceiver 935 may represent a wireless transceiver and may communicate bi-directionally with another wireless transceiver. Transceiver 935 may also include a modem to modulate the packets and provide the modulated packets to the antennas for transmission, and to demodulate packets received from the antennas. In some cases, the wireless device may include a single antenna 940. However, in some cases the device may have more than one antenna 940, which may be capable of concurrently transmitting or receiving multiple wireless transmissions.”

	In other words, Bai teaches “a transmitter [that] belongs to the same transmission unit as the receiver” by disclosing:

	A transceiver “935” including a modem to modulate the packets and provide the modulated packets to the antennas for transmission, and to demodulate packets received from the antennas.  
       
	Therefore a prima facie case of obviousness is established by Sahlin in view of Bai under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Objections
Claim(s) 1-11 are objected to because of the following informalities:  
	Claim 1 recites “the recevers” in line 18. For clarity and consistency, it is suggested to correct the typographical error and change it to recite: “the receivers”.
	 Claim(s) 2-11 are also being objected for being dependent on an objected base claim (claim 11) as set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 recites “the control unit” in line 3. It is unclear if the limitation refers to “a controller” as recited in claim 3, line 2. There is insufficient antecedent basis for this limitation in the claim. 
	Claim 7 is also rejected for being dependent on a rejected base claim.
For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-11 are rejected under 35 U.S.C. § 103 as being unpatentable over SAHLIN et al. (US 2017/0048810 A1) hereinafter “SAHLIN” in view of Bai et al. (US 2018/0205589 A1) hereinafter “Bai”.

Regarding Claim 1,
	SAHLIN discloses a method for establishing a duplex connection for data transmission [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, a method of synchronization in a wireless communications network “10a” for detecting a duplex mode (i.e., FDD or TDD) performed by a transmitting device “15”] between a plurality of transmission units [see fig(s). 2a/2b & 3a/3b, pg. 3, ¶47, lines 18-22; pg. 3, ¶48, lines 1-14; pg. 4, ¶49, lines 1-30; pg. 4, ¶50, lines 1-17, related to a transmission device “15” with first / second transmit module(s) “21a”/”21c” and/or a receiving device “16” with a transmit response module “31b” / a transmit message module “31e”] each having a transmitter and a receiver [see fig(s). 2a/3a, pg. 3, ¶47, lines 18-22; pg. 4, ¶49, lines 1-30, consisting of a communications interface “22” comprising one or more transmitters and receivers; and a communications interface “32” comprising one or more transmitters and receivers], the duplex connection [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the synchronization for detecting the duplex mode (i.e., FDD or TDD)] including a plurality of oppositely directed [see fig. 9, pg. 7, ¶97, lines 1-10, is configured by transmitting and/or receiving], unidirectional transmission channels [see fig. 9, pg. 7, ¶97, lines 1-10, a first synchronization signal and a second synchronization signal], via which a respective communications link [see fig. 9: Step “301”, pg. 7, ¶99, lines 1-10, for providing uplink and downlink timing or frequency adjustment(s)] for data transmission [see fig. 9: Step “301”, pg. 7, ¶99, lines 1-10, to transmit a first set of lean broadcast synchronization signals] between a respective transmitter [see fig. 9, pg. 7, ¶97, lines 1-10, from a network node “11a”] and a respective receiver [see fig(s). 1 & 9: Step “301”, pg. 5, ¶57, lines 1-6; pg. 7, ¶99, lines 1-10, to a wireless device “12” and/or “16”] of the plurality of transmission units [see fig(s). 2a/2b & 3a/3b, pg. 3, ¶47, lines 18-22; pg. 3, ¶48, lines 1-14; pg. 4, ¶49, lines 1-30; pg. 4, ¶50, lines 1-17, related to the transmission device “15” with first / second transmit module(s) “21a”/”21c” and/or a receiving device “16” with a transmit response module “31b” / a transmit message module “31e”] is established [see fig. 9: Step “301”, pg. 7, ¶99, lines 1-10, is performed], the method [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the method of synchronization] comprising:
	emitting [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, transmitting], by the transmitters [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, by the transmitting device “15”] of the plurality of [see fig(s). 2a/2b & 3a/3b, pg. 3, ¶47, lines 18-22; pg. 3, ¶48, lines 1-14; pg. 4, ¶49, lines 1-30; pg. 4, ¶50, lines 1-17, related to the transmission device “15” with first / second transmit module(s) “21a”/”21c” and/or a receiving device “16” with a transmit response module “31b” / a transmit message module “31e”], independently [see fig(s). 6 & 10: Step “S102”, pg. 5, ¶56, lines 1-6, on a first time/frequency resource “101”, “102” (i.e. separate resource bocks (RBs) “101”, “102”)] and in a periodically repeated manner [see fig(s). 6 & 10: Step “S102”, pg. 5, ¶56, lines 1-6, in a time/frequency grid “100a”, “100b” (i.e. over recurring symbols within slot(s) “100a”, “100b”], a first synchronization signal [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, a first synchronization signal] respectively during a synchronization phase [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, based on the transmission of two synchronization signals];
	instructing a transmitter belonging to the same transmission unit [see fig. 6: Step “S108”, pg. 5, ¶58, lines 1-6, triggering the transmitting device “15”] respectively [see fig(s). 1 & 9: Step “301”, pg. 5, ¶57, lines 1-6; pg. 7, ¶99, lines 1-10, of the wireless device “12” and/or “16”] to emit at least one time a second synchronization signal [see fig. 6: Step “S108”, pg. 5, ¶58, lines 1-6, to transmit a second synchronization signal] respectively following detection [see fig. 6: Step “S106”, pg. 5, ¶57, lines 1-6, after awaiting a response to the first synchronization signal] and synchronization with the respective first synchronization signal by the respective receiver [see fig. 6: Step “S106”, pg. 5, ¶57, lines 1-6, and receiving a response to the first synchronization signal from the receiving device “16”]; and
	implementing a changeover [see fig. 6: Step “S112”, pg. 6, ¶84, lines 1-12, adjusting at least one of internal timing and frequency settings] to data transmission [see fig. 6: Step “S112”, pg. 6, ¶84, lines 1-12, by the transmitting device “15”] following at least one-time detection of the second synchronization signal respectively by the receivers [see fig. 6: Step “S110”, pg. 6, ¶84, lines 1-12, after receiving a contention resolution message comprising at least one of a time and a frequency offset value based on the second synchronization message from the receiving device “16”] of the plurality of transmission units [see fig(s). 2a/2b & 3a/3b, pg. 3, ¶47, lines 18-22; pg. 3, ¶48, lines 1-14; pg. 4, ¶49, lines 1-30; pg. 4, ¶50, lines 1-17, related to the transmission device “15” with first / second transmit module(s) “21a”/”21c” and/or a receiving device “16” with a transmit response module “31b” / a transmit message module “31e”].
	SAHLIN does not explicitly teach a transmitter belonging to the same transmission unit “as the receive unit”.
	However Bai discloses a transmitter belonging to the same transmission unit as the receiver [see fig. 9, pg. 12, ¶118 lines 1-13, a transceiver “935” transmitting or receiving multiple wireless transmissions] .
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a transmitter belonging to the same transmission unit “as the receiver” as taught by Bai in the system of SAHLIN for providing a signaling method to initialize frequency offset estimation with a reference signal when frequency offset correction is requested or determined to be needed, rather than only as regularly transmitted to track phase noise [see Bai pg. 6, ¶68 lines 11-17].

Regarding Claim 2,
	SAHLIN discloses the method as claimed in claim 1 [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the method of synchronization], wherein the second synchronization signal respectively is derived [see fig. 6: Step “S108”, pg. 5, ¶58, lines 1-6, the second synchronization signal is transmitted] from the first synchronization signal [see fig. 6: Step “S106”, pg. 5, ¶57, lines 1-6, after awaiting a response to the first synchronization signal] respectively of the transmitter of the respective transmission unit [see fig. 6: Step “S108”, pg. 5, ¶58, lines 1-6, from the transmitting device “15”].
 
Regarding Claims 3 and 4,
	SAHLIN discloses the method as claimed in claim 1 [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the method of synchronization], wherein that each of the plurality of transmission units [see fig(s). 2a/3a, pg. 3, ¶47, lines 18-22; pg. 4, ¶49, lines 1-30, the transmission device “15” and/or the receiving device “16”] includes a controller via which the data transmission is monitored [see fig(s). 2a/3a, pg. 3, ¶47, lines 18-22; pg. 4, ¶49, lines 1-30, a processing unit “21”/”31” controlling the general operation of the transmitting device “15” e.g. by sending data and control signals to the communications interface “22”/”32”] and the synchronization phase initiated [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, for the transmission of two synchronization signals].

Regarding Claim 5,
	SAHLIN discloses the method as claimed in claim 3 [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the method of synchronization], wherein detection [see fig. 6: Step “S106”, pg. 5, ¶57, lines 1-6, after awaiting a response to the first synchronization signal] and synchronization is signaled [see fig. 6: Step “S106”, pg. 5, ¶57, lines 1-6, and receiving a response] with the first synchronization signal [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, to the first synchronization signal] respectively by the respective receive unit [see fig. 6: Step “S106”, pg. 5, ¶57, lines 1-6, from the receiving device “16”] to the control unit belonging to the same transmission unit [see fig(s). 2a/3a, pg. 3, ¶47, lines 18-22; pg. 4, ¶49, lines 1-30, a processing unit “21”/”31” controls the general operation of the transmitting device “15”]; and 
	wherein the transmitter belonging to the same transmission unit [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, the transmitting device “15”] is instructed by the controller [see fig(s). 2a/3a, pg. 3, ¶47, lines 18-22; pg. 4, ¶49, lines 1-30, is controlled by the processing unit “21”/”31”] belonging to the same transmission unit to [see fig. 6: Step “S108”, pg. 5, ¶58, lines 1-6, of the transmitting device “15” is further configured to] emit the second synchronization signal [see fig. 6: Step “S108”, pg. 5, ¶58, lines 1-6, transmit the second synchronization signal].

Regarding Claim 6,
	SAHLIN discloses the method as claimed in claim 1 [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the method of synchronization], wherein the synchronization phase is initiated at least one of (i) after starting the plurality of transmission units [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, based on the transmission of two synchronization signals].

Regarding Claim 7,
	SAHLIN discloses the method as claimed in claim 5 [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the method of synchronization], wherein the reception disturbance is determined in the respective transmission unit via a metric for received signal quality [see pg. 1, ¶3, lines 6-9, the best cell is identified according to a quality requirement to achieve time and frequency synchronization to the cellular communications network in the downlink].

Regarding Claim 8,
	SAHLIN discloses the method as claimed in claim 6 [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the method of synchronization], wherein the metric for received signal quality comprises (ii) utilizing at least of an increased bit error rate and block error rate [see pg. 6, ¶81, lines 1-14, the accuracy of the frequency error estimate improves with increased distance in time between the OFDM symbols used for frequency offset estimation, if the frequency error is small].

Regarding Claim 9,
	SAHLIN discloses the method as claimed in claim 1 [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the method of synchronization], wherein in addition to the plurality of oppositely directed [see fig. 9, pg. 7, ¶97, lines 1-10, by transmitting and/or receiving], unidirectional transmission channels [see fig. 9, pg. 7, ¶97, lines 1-10, a first synchronization signal and a second synchronization signal], two further unidirectional transmission channels are provided [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, two synchronization signals are transmitted] between the two transmission units [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, based on the transmitting device “15” transmitting two synchronization signals].

Regarding Claim 10,
	SAHLIN discloses the method as claimed in claim 9 [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the method of synchronization], wherein at least one status signal of the respective transmission unit is transmitted via the two further transmission channels [see pg. 6, ¶83, lines 1-17, a joint transmission of two synchronization signals is transmitted as in combination with either message 2 or 3]; and 
	wherein the transmitters of the plurality of transmission units are instructed to periodically repeatedly [see fig(s). 6 & 10: Step “S102”, pg. 5, ¶56, lines 1-6, on a first time/frequency resource “101, 102” in a time/frequency grid “100a, 100b”] emit the first synchronization signal [see fig. 6: Step “S102”, pg. 5, ¶56, lines 1-6, transmit the first synchronization signal] respectively following detection [see fig. 6: Step “S106”, pg. 5, ¶57, lines 1-6, after awaiting a response to the first synchronization signal] of the respective status signal of each of the other transmission units [see pg. 6, ¶83, lines 1-17, of the joint transmission of two synchronization signals transmitted as in combination with either message 2 or 3].

Regarding Claim 11,
	SAHLIN discloses the method as claimed claim 1 [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the method of synchronization], wherein the duplex connection is implemented as a full-duplex connection [see fig(s). 1, 2a & 6, pg. 1, ¶7, lines 1-9; pg. 5, ¶60, lines 1-6, the synchronization for detecting the duplex mode is frequency division duplexing (FDD) and/or time division duplexing (TDD)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Document: 
(US 10,887,855 B2); Liu et al. 
{See fig. 2: Steps “201”/ “202”/”203”; fig. 8 & 10; col. 15, lines 1-31}. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469